[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendant having been defaulted for failure to appear, the court conducted a hearing in damages. After a full hearing, the court finds the facts in favor of plaintiff John R. Palumbo and finds due to misrepresentation by defendant Andrew Forte, plaintiff paid $24,250 for a Porsche automobile believing it to have 38,000 miles on it. When the title was finally conveyed to plaintiff, it showed "True mileage unknown." As a result, said automobile is only worth the wholesale book value of $19,600.
Therefore, plaintiff is to recover of defendant $4,650 representing the difference between the sales price and the book value of the car. Plaintiff is also awarded counsel fees of $500 plus costs of court.
Judgment may enter accordingly.
KULAWIS, J.